Mr. Justice Waterman delivered the opinion of the Court. The question presented in this case is whether a note upon which judgment was rendered against the plaintiff in error was given in settlement of a valid claim for alimony, which defendant in error had against him. While a husband and wife may not enter into an agreement for divorce, yet the amount of' alimony the husband is to pay to the wife, the terms of the payment, and the length of time payment is to be made, may be arranged between them by consent. Buck v. Buck, 60 Ill. 241; Storey v. Storey et al., 125 Ill. 608. The question of whether the note in suit was given for alimony and not for an agreement to permit a divorce, was fairly submitted to the jury under conflicting evidence, which fully warranted the jury in arriving at the conclusion it did. We find no sufficient reason for reversing the judgment of the court below and it is affirmed.